DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Maier on January 12, 2022 and confirmed in an email exchange 1/20/2022.
The case was withdrawn from issue on 1/27/2022 due to outstanding and overlooked 112(b) issues as discussed by Ex. Michalski and Attorney Maier between 1/12/2022 and 1/20/2022, which are corrected in the present amendment. 

The application has been amended as follows: 

Claim 2. (Cancelled) 
Claim 3. (NEW) An arrangement for a machine for breaking eggs, and separating egg yolk and egg white in an egg breaking cycle as well as disposal of egg shells, the machine comprising: 
a cutting device with a fixing support which has a shaft equipped with at least one coupling spring and an articulating cover equipped with an arm; the fixing support includes a side rod equipped with a bearing; 
at the rear, the fixing support has a longitudinal screw that includes a set of washers interspersed by two rectangular supports equipped with limiters; the at least one coupling spring is located behind the set of washers and the two rectangular supports, wherein the limiters of the 
a rotary carousel having at least two cutting devices, each cutting device including a set of symmetrical and opposite knives equipped with limiters that are configured for drawing each of the at least one coupling spring, arranged on a shaft with a screw and a washer, the limiters able to fix the knives and the at least one coupling spring in the two rectangular supports; 
each set of knives comprises edges at its end and is configured to accommodate the eggs; 
an opposite end of each set of knives comprises bearings able to travel a track of arched supports to actuate the knives; 
each cutting device is located in the rotary carousel and the rotary carousel is sufficiently capable of spinning through kinetic energy from a gearmotor composed of an electric motor, wherein each cutting device is configured to perform a breaking cycle of dumping of the egg yolk and the egg white, dumping of the egg shells, and separation of the egg yolk and the egg white; 
the eggs are able to be accommodated on a conveyor belt system configured to make a continuous movement and including chains so that the eggs  can be poured into edges of  each cutting device, a convex support is located above a bearing housing; 
bearings are provided on rods; there are arched supports in a profile shape capable of causing the bearings to be compressed; 
the set of knives is also capable of being opened by pouring the egg yolk with the egg white into a convex tray; further comprising a second convex support located at the rear of a 
a compartment is connected to a second tapered compartment provided with a side open slit to carry out the passage of the egg yolk directly to any container, while the egg white runs down the side open slit, going to any other container; 
the conveyor belt system comprises a plurality of rollers able to be attached to said chains through screws and is pivoted by a system of sprockets in parallel;
the system includes at least four bearing housings, wherein said sprockets are each anchored by a respective bearing housing fixed on two longitudinal crossbeams that  comprise rectangular slits, the sprockets are configured to receive the chains, in order to rotate the rollers, wherein such rotation is provided from the kinetic energy of a transmission mechanism by a gearmotor including an electric motor; 
a plate provided with an oblong slot is located adjacent to one end of the conveyor belt system , wherein the plate receives an overlaid plate with an oblong slot that aligns with the oblong slot of the plate, each slot receiving respective screws and washers, the adjustment of the plate configured to provide an adjustment for a convex support, a spindle of the rotary carousel is located in the structure;
said sprockets receive said chains that are able to be driven by an external sprocket of the fourth bearing housing located in the structure;
a tension sprocket able to maintain the chains without slackness during the operation of the process; 
the spindle of the carousel includes one more sprockets adapted to be aligned to a last sprocket  which has its rotation coming from the kinetic energy of the gearmotor and the electric motor; the gearmotor and the electric motor are located in a second structure, which is welded to the first structure of the conveyor belt; 
the rotary carousel is comprised of arched supports which are adapted to fit in the spindle through a clamp that still has a track; 
said rotary carousel includes three other arched supports, the three other arched supports comprise a profile-shaped body directed to the bottom of the rotary carousel; the three other arched supports are fixed to the spindle of the rotary carousel; 
the rotary carousel includes protection supports containing geometric holes and crossbeams. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: As set forth previously, the particular arrangement of egg breaker as claimed is not known in the art, nor would it have been obvious to create the particular arrangement based on the known mechanisms (of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724